Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The references, or their equivalents, cited by ref. AW of the IDS filed 5/18/21 were cited and considered during the prosecution of the parent application.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152